Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/22, 11/19/21 and 03/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


2.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Pellegrini (Reg. No.: 40,766) on 08/05/22.

The application has been amended as follows: 

[Claim 1] (Currently Amended)
	An imaging control system comprising:
	a control device provided with:
	a memory configured to store instructions; 
	a storage storing a table for associating a pair of place and time with the mode; and
	at least one processor configured to execute the instructions to perform: 
	acquiring information regarding a situation of a range captured by an imaging device;
	determining a mode according to an assumed situation of the range captured by the imaging device among a plurality of focusing modes; and
	transmitting designation information specifying the determined mode to the imaging device; 
	wherein the imaging device ;
	the at least one processor is further configured to execute the instructions to perform: 
	determining the mode used by the imaging device based at least on information on time when the imaging device captures an image;
	acquiring the information on the place of the range captured by the imaging device and the information on the time when the imaging device captures an image; and
	specifying the mode associated with the pair of the place of the range captured by the imaging device and the time specified from the information, and determining the specified mode as the mode used by the imaging device in the table.

[Claim 4] – Canceled
[Claim 5] – Canceled 


[Claim 9] (Currently Amended)
	An imaging control method comprising:
	acquiring information regarding a situation of a range captured by an imaging device;
	determining a mode according to an assumed situation of the range captured by the imaging device among a plurality of focusing modes; and
	transmitting designation information specifying the determined mode to the imaging device, wherein
	the imaging device receives the designation information and captures an image using the mode specified by the received designation information;
	the method further comprising:
	determining the mode used by the imaging device based at least on information on time when the imaging device captures an image;
	storing a table for associating a pair of place and time with the mode;
	acquiring the information on the place of the range captured by the imaging device and the information on the time when the imaging device captures an image; and
	specifying the mode associated with the pair of the place of the range captured by the imaging device and the time specified from the acquired information, and determining the specified mode as the mode used by the imaging device in the table.

[Claim 12] – Canceled
[Claim 13] – Canceled 

[Claim 17] (Currently Amended)
	A non-transitory computer-readable storage medium recording a program that causes a computer to execute:
	acquisition processing of acquiring information regarding a situation of a range captured by a imaging device;
	determination processing of determining the mode used by the imaging device according to an assumed situation of the range captured by the imaging device among a plurality of focusing modes; and
	transmission processing of transmitting designation information specifying the determined mode to the imaging device;
	determination processing of determining the mode used by the imaging device based at least on information on time when the imaging device captures an image;
	storing processing of storing a table for associating a pair of place and time with the mode;
	acquisition processing of acquiring the information on the place of the range captured by the imaging device and the information on the time when the imaging device captures an image; and
	specification processing of specifying the mode associated with the pair of the place of the range captured by the imaging device and the time specified from the acquired information, and determining the specified mode as the mode used by the imaging device in the table.

3.) Allowable Subject Matter
Claims 1-3, 6-11 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging control system comprising:
	a control device provided with:
	a memory configured to store instructions; 
	a storage storing a table for associating a pair of place and time with the mode; and
	at least one processor configured to execute the instructions to perform: 
	 
	wherein the imaging device receives the designation information from the control device and captures an image using the mode specified by the received designation information;
	the at least one processor is further configured to execute the instructions to perform: 
	determining the mode used by the imaging device based at least on information on time when the imaging device captures an image;
	acquiring the information on the place of the range captured by the imaging device and the information on the time when the imaging device captures an image; and
	specifying the mode associated with the pair of the place of the range captured by the imaging device and the time specified from the information, and determining the specified mode as the mode used by the imaging device in the table.”

	Dependent Claims 2-3 and 6-8 are also allowed due to their dependence on allowed independent claim 1. 


With regard to independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging control method comprising:
	the imaging device receives the designation information and captures an image using the mode specified by the received designation information;
	the method further comprising:
	determining the mode used by the imaging device based at least on information on time when the imaging device captures an image;
	storing a table for associating a pair of place and time with the mode;
	acquiring the information on the place of the range captured by the imaging device and the information on the time when the imaging device captures an image; and
	specifying the mode associated with the pair of the place of the range captured by the imaging device and the time specified from the acquired information, and determining the specified mode as the mode used by the imaging device in the table.”

Dependent Claims 10-11 and 14-16 are also allowed due to their dependence on allowed independent claim 9. 

Regarding independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium recording a program that causes a computer to execute:
	determination processing of determining the mode used by the imaging device according to an assumed situation of the range captured by the imaging device among a plurality of focusing modes; and
	determination processing of determining the mode used by the imaging device based at least on information on time when the imaging device captures an image;
	storing processing of storing a table for associating a pair of place and time with the mode;
	acquisition processing of acquiring the information on the place of the range captured by the imaging device and the information on the time when the imaging device captures an image; and
	specification processing of specifying the mode associated with the pair of the place of the range captured by the imaging device and the time specified from the acquired information, and determining the specified mode as the mode used by the imaging device in the table.”

Dependent Claims 18-20 are also allowed due to their dependence on allowed independent claim 17. 

The following are the closest prior-art of record:

Luong (US Pub No.: 2013/0169853A1) discloses an approach for enabling the autofocus feature of a camera to be directed towards priority targets within a frame is described. A camera retrieves a stored object image. An autofocus platform then compares an object viewed by the camera within a scene with the stored object image. The autofocus platform then determines a focus point within the scene based on the comparison. The image is captured by the camera using the determined focus point. The user may identify one or more images and therefore, one or more respective priority associations for defining a particular mode. For example, the above described "Best Friend Mode" may feature a priority list ranking from top to bottom for corresponding to an image of the best friend, the best friend's spouse and their child respectively. Under this scenario, the autofocus platform directs the autofocus such that these specific targets are identified by priority when required by the user regardless of the other objects that may be within view at a given time. The user may then automatically switch to a different autofocus mode when required or on the basis of a determined change in context (e.g., determined location information change). It is noted that establishing of one or more autofocus modes enables the user to establish a theme based prioritization scheme that accounts for different environments and settings of the user. Under this approach, the user does not have to associate a priority with each of the images uploaded to the repository but rather within the bounds of a particular autofocus mode or category.

Xiu (US Patent No.: 9473689) discloses a method for automatically switching a terminal focus mode and a terminal that relate to the terminal field and can more effectively determine a focus mode of a terminal. The method includes: collecting an image data frame; and switching a focus mode of a terminal according to a brightness value of a metering area of the image data frame. The terminal includes: a sensor unit, an imaging unit, and a display unit, where the imaging unit includes: a data frame acquiring module configured to collect an image data frame; and an auto focus control switching module configured to switch a focus mode of the terminal according to a brightness value of a metering area of the image data frame.

Ueda (US Pub No.: 2013/0155276A1) disclose an AF range specified area determining unit that sets an AF range in accordance with a touch of a touching object on a display unit and an AF mode determining unit that automatically selects an AF mode in accordance with a face recognition result obtained by an object recognizing unit in the AF range set by the AF range specified area determining unit and a determination result obtained by a focusing portion determining unit, in an AF automatic selection mode in which an AF mode is automatically selected.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697